ROBERT L. BLAND, Judge.
On the 10th day of June, 1942, Stanley Spencer was driving claimant’s 1936 Buick sedan automobile, bearing West Virginia license number 172-648, on a state highway, in McDowell county, West Virginia. At the same time George Dickens, an employee of the state road commission, was driving in the opposite direction on said highway s(ate road commission truck No. 1030-5, handling the road commission’s trailer No. 1032-4 which was loaded with a roller. At a point on said highway, near Havaco, as the road truck moved down grade Dickens applied the brakes about the time that he was meeting claimant’s approaching automobile, which was on the right side of the road. The brakes on the state road truck stuck, causing the trailer attached to the truck to skid to the left across the center of the highway and collide with claimant’s vehicle, damaging its left rear fender and left rear wheel. It is shown that the defective condition of the brakes on state road commission truck 1030-5 was responsible for the damages sustained by claimant’s car. The state road commission recommends the payment of twenty dollars in settlement of said claim. The special assistant to the attorney general approves the claim in said amount. And, having duly considered the record of said claim as prepared by the state road commission and filed with the Clerk on the 16th day of September 1942, we are of opinion that it should be entered as an approved claim and an award made therefor in said sum of $20.00.
It is therefore considered and ordered by the court of claims that an award be and is now made in favor of claimant, J. H. Spencer, in the sum of twenty dollars ($20.00.)